         Case 7:19-cr-00175-NSR Document 49
                                         48 Filed 10/15/20 Page 1 of 2

                               Ke v in T. C o n w a y, E s q .
                                     At t o r n e y a t La w
                                         Lic e n s e d in
                                        n .y ., n .j ., c t .

7 StokumLane                                         c/o Decotiis, Fitzpatrick, Cole &Giblin, LLC
NewCity, N.Y. 10956                                  61 South Paramus Road, Suite 250
Tel: (845) 352-0206                                  Paramus, NewJersey07652
Fax: (845) 352-0481                                  Tel: (201) 928-1100
Email: Kconway@ktclaw.com
                                                     Of Counsel
Of Counsel                                           Paul S. Chiaramonte, Esq.
PatrickJ. Carle, Esq.                                Licensed in N.Y. and N.J.
Licensed in N.Y.
                                                                       The application is denied. A firm trial
                                                                       date is set for November 30, 2020. The
                                                October 15, 2020
                                                                       Clerk of the Court is kindly directed to
Via ECF and E-mail: gina_sicor a@nysd.uscour ts.gov                    terminate the motion at ECF No. 48.
Honorable Nelson S. Roman, U.S.D.J.
United States Courthouse
300 Quarropas Street                             Dated: 10/15/2020
White Plains, NY 10601                           White Plains, NY
Attn: Gina Sicor a, Cour tr oom Deputy

       Re:     USA v. Paul Elmowsky, Case No. 7:19-cr -00175-NSR

Dear Judge Roman:

       This office represents the Defendant, Paul Elmowsky, in the above-captioned matter.
Pursuant to the Court’s Scheduling Order, please allow this letter to serve as a motion for an
enlargement of time to file our Motion in Limine on behalf of Mr. Elmowsky. Michael K. Burke,
Esq., Defendant’s Co-Counsel, will be preparing the Motion and has asked for a brief two-week
extension to file same as he is in the process of reviewing the discovery and preparing for trial.

      The relief sought in this Motion is being made upon the consent of the AUSA, Lindsey
Keenan, Esq.

       WHEREFORE, it is respectfully requested that this Honorable Court grant the relief
requested by the Defendant herein.

                                             Respectfully submitted,

                                     By:      /s/ Kevin T. Conway
                                              Kevin T. Conway, Esq. (KC-3347)
                                              80 Red Schoolhouse Road, Suite 110
                                              Spring Valley, New York 10977
                                              T: 845-352-0206
                                              F: 845-352-0481
                                              E-mail: kconway@ktclaw.com
                                             Attorney for Defendant

        10/15/2020
        Case 7:19-cr-00175-NSR Document 49
                                        48 Filed 10/15/20 Page 2 of 2

cc:   Via e-mail and e-file to:
      Lindsey Keenan, Esq. - Lindsey.Keenan@usdoj.gov

      Via e-mail to:
      Michael K. Burke, Esq.
      Hodges, Walsh & Burke, LLP
      55 Church Street, Suite 211
      White Plains, New York 10601
      mburke@hwb-lawfirm.com
